DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-2 have been canceled. Therefore, claims 3-16 are currently pending in this application. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 05, 2021 has been entered.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on November 05, 2021 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.

Reasons for Allowance

The remarks filed on July 19, 2011 were fully considered and entered into the application. In regards to obviousness-type double patenting rejection of claims 3-16 over claims 1-9 of U.S. Patent No. 7,662,972; claims 1-9 of U.S. Patent No. 8,022,089; claims 1-9 of U.S. Patent No. 8,492,311; claims 1-9 of U.S. Patent No. 10,045,969; and claims 1-18 of U.S. Patent No. 10,596,157, the rejections are . The terminal disclaimers filed on 07/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the aforementioned patents has been reviewed and is accepted.  
Therefore, claims 3-16 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.


/Kamal A Saeed/
Primary Examiner, Art Unit 1626